      Case 1:19-cv-03218-JGK-KHP Document 39 Filed 04/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     04/27/20
XIAMIN ZENG,

                                      Plaintiff,                             ORDER

                        -against-                                   19-CV-3218 (JGK) (KHP)


 JOHN CHELL, et al.,


                                     Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       On April 23, 2020, the parties appeared for an Initial Case Management Conference.

After review of the pleadings and consultation with the parties, the following Scheduling Order

is entered pursuant to Rule 16 of the Federal Rules of Civil Procedure:

       Pleadings and Parties. The parties may amend the pleadings or join additional parties

until May 31, 2020.

       Discovery. All fact discovery shall be completed by November 19, 2020. Any interim

deadlines may be adjusted by the parties without further order of the Court.

       Status Letter. The parties are directed to file a letter updating the Court as to the status

of the case by no later than June 23, 2020.

       Rule 1 and Rule 26(b)(1). The parties shall comply with Rule 1 and Rule 26(b)(1) in the

conduct of discovery.

       Document Requests. Counsel shall be fully familiar with their obligations under Rules

34 and 26(g) and consider and discuss ways to ensure compliance and minimize disputes

regarding overbreadth and specificity of requests and responses. A failure to comply with this
       Case 1:19-cv-03218-JGK-KHP Document 39 Filed 04/27/20 Page 2 of 3



responsibility carries serious consequences. Requests for “any and all” documents on a broad

topic are presumptively improper. Likewise, courts have held that an objection that does not

appropriately explain its grounds is forfeited. See, e.g., Wesley Corp. v. Zoom T.V. Prods., LLC,

No. 17-100212018, 2018 WL 372700, at *4 (E.D. Mich. Jan. 11, 2018); Fischer v. Forrest, No. 14

Civ. 01304, 2017 WL 773694 (S.D.N.Y. Feb. 28, 2017) (“[A]ny discovery response that does not

comply with Rule 34’s requirement to state objections with specificity (and to clearly indicate

whether responsive material is being withheld on the basis of objection) will be deemed a

waiver of all objections (except as to privilege).”).

       Discovery Disputes. The parties shall follow the Court’s Individual Procedures with

respect to any discovery disputes. See https://nysd.uscourts.gov/hon-katharine-h-parker.

         Summary Judgment Motion. Although the parties do not presently anticipate a

dispositive motion, any party that wishes to file a motion for summary judgment shall file a pre-

motion letter with the Hon. John G. Koeltl by no later than December 19, 2020 in accordance

with Judge Koeltl’s individual practices.

       Pro Se Legal Clinic. The Clinic is run by a private organization called the New York Legal

Assistance Group; it is not part of, or run by, the Court. The Clinic is currently open for phone

appointments only. To make an appointment, Plaintiff should call 212-659-6190. Plaintiff is

encouraged to contact the Clinic to request help drafting requests for documents and other

information.

       Chambers has mailed a copy of this order to the pro se Plaintiff.




                                                  2
      Case 1:19-cv-03218-JGK-KHP Document 39 Filed 04/27/20 Page 3 of 3



Dated: New York, New York
       April 27, 2020
                                   SO ORDERED.



                                   ________________________________
                                   KATHARINE H. PARKER
                                   United States Magistrate Judge




                                      3
